Action for rent by a corporate owner, based upon a sealed instrument executed by another corporation “ as Agent ” without there being any mention by name of the principal for whom the latter corporation was acting as agent. The defendant moved to dismiss the complaint on the ground (a) that the plaintiff could not maintain an action as undisclosed principal upon the instrument invoked; and (b) that the action was barred by the Statute of Limitations. Order granting defendant’s motion to dismiss the complaint and judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.